DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I, claims 1-10 in the reply filed on 7/5/2022 is acknowledged.  The traversal is on the ground(s) that there is no serious additional search and examination burden on the Examiner to search and examine the claims of Group II because the examiner will be searching dependent claims 5, 7.  This is not found persuasive because in the last office action, the examiner had shown serious burden with a diverse field of search which includes only the original classification of each group and not the entire search. The inventions are distinct as claimed, the search for claims 1, 5, 7 would not include the limitation “selectively biasing individual wires of the two-dimensional 25array of electrically conductive wires to adjust the temperature-dependent electrical property of the thermally sensitive material” of claim 11.
The requirement is still deemed proper and is therefore made FINAL.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 9-17 of U.S. Patent No. 10,939,596 (Grosse et al). Although the claims at issue are not identical, they are not patentably distinct from each other because Groose et al disclose:
Re claim 1, an optical system comprising: an optical window including an embedded electromagnetic interference shield and a thermally sensitive material disposed around the embedded electromagnetic interference shield, the electromagnetic interference shield including a first electrically conductive structure and a second electrically conductive structure, and the thermally sensitive material having an electrical property that varies as a function of temperature (col. 8, line 62 to col. 9, line 3); and 
a controller coupled to the embedded electromagnetic interference shield and configured to measure the electrical property of the thermally sensitive material to determine a temperature profile of the optical window (col. 9, lines 4-7).
Re claim 2, wherein the first electrically conductive structure includes a first plurality of electrically conductive wires and the second electrically conductive structure includes a second plurality of electrically conductive wires (col. 9, lines 8-12).
Re claim 3, wherein the thermally sensitive material forms a Schottky contact with at least some of the first plurality of electrically conductive wires or at least some of the second plurality of electrically conductive wires (col. 9, lines 13-17).
Re claim 4, wherein the first and second pluralities of electrically conducive wires are arranged in a rectilinear grid with the first plurality of electrically conductive wires oriented in a first direction and the second plurality of electrically conductive wires oriented in a second direction perpendicular to the first direction (col. 9, line 18-23).
Re claim 5, wherein the controller is configured to selectively bias one or more wires of the first plurality of electrically conductive wires and one or more wires of the second plurality of electrically conductive wires to resistively heat the selected wires of the first plurality of electrically conductive wires and of the second plurality of electrically conductive wires to locally alter the electrical property of the thermally sensitive material in a region proximate the selected wires of the first plurality of electrically conductive wires and of the second plurality of electrically conductive wires (col. 9, line 24 to col. 10, line 9).
Re claim 6, wherein the electrical property of the thermally sensitive material is electrical resistance (col. 10, lines 10-12).
Re claim 7, wherein the controller is configured to selectively bias the selected wires of the first plurality of electrically conductive wires and of the second plurality of electrically conductive wires based on the temperature profile of the optical window (col. 10, lines 13-17).
Re claim 8, wherein the thermally sensitive material is one of a chalcogenide, germanium, zinc oxide (ZnO), vanadium oxide (VOx), and nickel chromium (NiCr) (col. 10, lines 18-21).
Re claim 9, wherein the thermally sensitive material is chalcogenide (col. 10, lines 18-19).
Re claim 10, wherein the thermally sensitive material is a semiconductor (col. 10, lines 22-23).
Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Peterson (US 2,644,065) discloses an optical system comprising: an optical window (14) including an embedded electromagnetic interference shield (23) and a 5thermally sensitive material (1, 6) disposed around the embedded electromagnetic interference shield, the electromagnetic interference shield including a first electrically conductive structure (4) and a second electrically conductive structure (5), and a controller (suitable mechanism) coupled to the embedded electromagnetic interference shield and configured 10to measure the electrical property of the thermally sensitive material to determine a temperature profile of the optical window (col. 3, lines 1-10), but does not disclose the thermally sensitive material having an electrical property that varies as a function of temperature.
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847